Defendant’s waiver of his right to appeal was effective. “Even if there were any ambiguity in the sentencing court’s colloquy, defendant executed a detailed written waiver” (People v Ramos, 7 NY3d 737, 738 [2006]). The written waiver stated that defendant had the right to appeal and confirmed that defense counsel fully advised him of this right to take an appeal under the laws of the State of New York. The record, therefore, establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal. In any event, defendant’s sentence was not excessive. Concur — Gonzalez, PJ., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.